Mahoney, J. (concurring in part and dissenting in part).
We cannot agree with the majority that its restriction of the term "transfer taxes” basically to the traditional Tax Law article 31 real property transfer tax (i.e., stamp tax) and the local documentary transfer taxes imposed under Tax Law article 29 is plainly obvious from a reading of EDPL 702 (A). Not only does this restrictive interpretation run contrary to the appar*303ent policy concerns underlying the statute, but inasmuch as the Legislature has specifically provided that the taxes to which the majority apparently limits the scope of the term are not payable in condemnation proceedings (see, Tax Law § 1405 [b] [1]), the practical effect of the majority’s interpretation is to render the language at issue utterly meaningless. Such is a clear violation of the basic tenets of statutory construction (see, e.g., Matter of Morton Bldgs. v Chu, 126 AD2d 828, 830, affd 70 NY2d 725; McKinney’s Cons Laws of NY, Book 1, Statutes § 231).
In our view, the term "transfer taxes” has a broader definition than that posited by the majority. Because the breadth of the term is not apparent from the face of the statute and examination of the legislative history is unavailing,1 resort to the principles of statutory construction is of assistance as an initial aid to interpretation. In this regard, it is well established that doubtful statutory language is to be construed in context with and in a manner consistent with other words, clauses or phrases associated with or surrounding it (McKinney’s Cons Laws of NY, Book 1, Statutes § 239). The language at issue here provides that reimbursement is to be made for "any recording fees, transfer taxes and other similar expenses in connection with the acquisition of property by the condemnor or in connection with the transfer of the property to the condemnor” (EDPL 702 [A] [1]). Examination of the immediately preceding phrase "recording fees”, payment of which is incidental to the transfer and a prerequisite to recordation of the deed (CPLR 8021) and the final clause "similar expenses *304in connection * * * with the transfer of the property” suggests, under the principles of noscitur a sociis, that the term “transfer taxes” likewise was intended to encompass those taxes, payment of which is triggered by the transfer of property and is necessary as a prerequisite to perfection of the transaction and recordation of the deed. The transfer gains tax, because it falls within that definition is, in our view, such a tax2 (see, Collins v United States, 946 F2d 864, supra; but cf., National R. R. Passenger Corp. v 10,178 Square Feet of Land, 789 F Supp 142).
Contrary to the majority’s assertion, we believe that this interpretation is consistent with and furthers the over-all purpose of the statute. Read in its entirety, the statutory scheme of EDPL 702 (A), which contemplates that the State, as transferee, will pay expenses that normally are paid by the transferor in a voluntary conveyance, indicates a definite policy determination by the Legislature to place condemnees in a more favorable position financially than they would occupy in an open market transaction. Clearly, interpretation of the language at issue to include the transfer gains tax rather than to exclude it furthers this legislative policy.
Finally, we are unpersuaded by the majority’s equation of the adjective “incidental”, which appears in the section heading and in the statutory language, with small or de minimis and its use of that interpretation as the underpinning for its restrictive interpretation of the term “transfer taxes”. Inasmuch as certain of the statutorily reimbursable expenses can be significant, the majority’s focus on this aspect to the exclusion of other relevant concerns is misplaced.
Accordingly, while we concur with the majority’s resolution of the State’s cross appeal, we would reverse the Court of Claims’ order granting the State’s motion to dismiss the complaint.
Casey and Harvey, JJ., concur with Mercure, J. P.; Mahoney, J., concurs in part and dissents in part in a separate opinion in which Crew III, J., concurs.
Ordered that the order is affirmed, without costs.
Ordered that the judgment is modified, on the law, without *305costs, by reversing the award of interest and penalties on the counterclaim; matter remitted to the Court of Claims for recalculation of interest and penalties applicable to the judgment granted on the counterclaim; and, as so modified, affirmed.

. A review of the legislative documents surrounding enactment of the EDPL (L 1977, ch 839) provides scant insight into the purpose or scope of the incidental expenses recovery provisions of EDPL 702 (A) (1). Examination of the Reports of the State Commission on Eminent Domain reveals that it was included in response to the mandates of the Federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (Pub L 91-646; 42 USC § 4651 et seq.) and derives almost verbatim from the short-lived Highway Law former § 30 (13-d) (enacted by L 1970, ch 249, § 18, repealed by L 1977, ch 840, § 40). While an examination of the legislative history underlying enactment of Highway Law former § 30 (13-d) indicates that it was added in response to the mandates of section 30 of the Federal-Aid Highway Act of 1968 (Pub L 90-495, adding 23 USC former § 507), it is silent as to the intended scope of the language (see, Governor’s Bill Jacket, L 1970, ch 249). Research into the legislative history underlying the two Federal parent acts establishes only that the incidental expenses recovery provision apparently was not intended by Congress to make the condemnee economically whole after the acquisition (see, Collins v United States, 946 F2d 864).


. In this regard, it is also not without significance that this position is supported at least inferentially by the State Department of Taxation and Finance (see, New York State Department of Taxation and Finance Publication 588, Questions and Answers—Gains on Real Property Transfers, Nov. 1984, at 27).